Citation Nr: 1116667	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  07-22 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy to include as due to herbicide exposure.

2.  Entitlement to service connection for a skin disorder, claimed as chloracne, to include as due to herbicide exposure.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a colon disorder.

5.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1963 to October 1966 and from July 1980 to August 1987.  The Veteran served in the National Guard from March 1988 to May 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2005 and June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The issues of entitlement to service connection for bilateral hearing loss and a colon disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and the medical evidence of record shows that the Veteran is currently diagnosed with actinic keratosis, tinea pedis, dermatitis and sciatica; however, the diagnosed skin disorders and sciatica are not diseases associated with exposure to certain herbicide agents as enumerated under 38 C.F.R. § 3.309(e).

2.  The Veteran's currently diagnosed sciatica, claimed as peripheral neuropathy, is not etiologically related to military service to include Agent Orange exposure.

3.  The Veteran's currently diagnosed skin disorders are not etiologically related to military service to include Agent Orange exposure.

4.  The Veteran is currently service-connected for posttraumatic stress disorder, rated as 70 percent disabling.

5.  The evidence of record shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Sciatica, claimed as peripheral neuropathy, was not incurred in or aggravated during active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A §§ 1110, 1112, 1131 (West 2002); 38 C.F.R §§ 3.303, 3.307, 3.309 (2010).  

2.  A skin disorder, claimed as chloracne, was not incurred in or aggravated during active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A §§ 1110, 1112, 1131 (West 2002); 38 C.F.R §§ 3.303, 3.307, 3.309 (2010).  

3.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.341, 4.1, 4.3, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the Veteran's TDIU claim, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

With respect to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

After careful review of the claims folder, the Board finds that a May 2007 letter satisfied the duty to notify provisions and it was provided to the Veteran prior to the initial decision by the AOJ.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claims for chloracne and peripheral neuropathy.  The Veteran was notified of how VA will determine the disability rating and effective date if his claims are granted.  The letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records and records from other Federal agencies.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records and SSA records.

The Board notes that the Veteran was not provided with a VA examination with respect to his service connection claims for chloracne and peripheral neuropathy.  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, there is no medical evidence of a nerve disorder to include peripheral neuropathy or a skin disorder to include chloracne during active military service.  Furthermore, with respect to the Veteran's claims of an in-service occurrence of such disorders, as will be discussed in more detail below, the Board finds these lay statements are not credible.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (the Court held that VA was not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).  Based on the foregoing, the Board concludes that VA is not required to provide the Veteran with a VA examination in conjunction with these claims.

Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claims for Service Connection

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

Peripheral Neuropathy

The Veteran contends that he has peripheral neuropathy is related to Agent Orange exposure.  In assessing the Veteran's claim, the Board must determine whether the Veteran has the claimed disorder.  The Veteran's post service treatment records do not reveal a diagnosis of peripheral neuropathy.  A review of the record shows that the Veteran sought treatment for pain and weakness in his legs.  See March 2006 VA treatment record.  An August 2004 VA treatment record shows that the Veteran complained of burning pain near the left knee that occurs four to five times a day lasting three to four minutes followed by numbness in the leg.  The physician determined that the Veteran had left sided low back pain with radicular burning pain and numbness due to sciatica.  Thus, there is evidence that the Veteran has a current diagnosis of a nerve disorder, sciatica.  

The Board notes that the Veteran asserts that he has peripheral neuropathy.  Lay persons can provide an eyewitness account of the veteran's visible symptoms, such as, in this case pain and numbness in his extremities.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, he is not competent to report that he has a specific diagnosis of peripheral neuropathy, because that assessment does not involve a simple diagnosis and is not in realm of knowledge of a lay person.  Therefore, the Veteran's statements that he has peripheral neuropathy have no probative value because lay persons are not competent to offer medical opinions as to specific diagnoses that require special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Regarding the Veteran's claim of peripheral neuropathy as a result of Agent Orange exposure, the evidence must show the following to establish presumptive service connection for a disease associated with exposure to certain herbicide agents: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specific time period prescribed in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The following diseases are associated with herbicide exposure for purposes of the presumption: Al amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

A review of the Veteran's personnel records indicate that the Veteran served in the Republic of Vietnam for ten months between April 1965 and May 1966.  The Board finds that this is sufficient evidence of service in the Republic of Vietnam during the applicable presumptive period, therefore exposure to an herbicide agent is conceded.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  Even though the Veteran was an herbicide-exposed veteran, sciatica is not among the statutorily enumerated diseases, set forth above, for which presumptive service connection is available for Veterans exposed to herbicide agents during active service.

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (1994).  The Board must not only determine whether the veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicides, but must also determine whether his disability is otherwise the result of active service.  Thus, the fact that the Veteran may not meet the requirements of a presumptive regulation does not preclude him from establishing, in the alternative, service connection by way of proof of actual direct causation.

The Veteran's service treatment records do not show any treatment for pain and numbness in the extremities or a diagnosis of sciatica or peripheral neuropathy during military service.  A May 1987 report of history shows that the Veteran reported dizziness and fainting spells in 1986 manifested by shortness of breath, pain in chest, palpation of heart, tingling sensation over the body and numbness in the left leg and hand with full recovery.  The first evidence after military service of any complaints of or treatment for pain, numbness, or tingling in the legs was in 2004 approximately 17 years after discharge from active military service.  The first evidence of a diagnosis of those symptoms as sciatica was in 2004.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board observes that the Veteran was not provided with a VA examination and opinion with respect to his service connection claim for peripheral neuropathy and the record does not contain any medical opinion linking the Veteran's current sciatica to his active military service.  Nonetheless, the Veteran may also establish the third Hickson element by demonstrating continuity of symptomatology.

The Board observes that the Veteran testified during an RO hearing that he sometimes has numbness and tingling in his legs and arms.  DRO Hearing at 6.  He asserted that he has had these symptoms since he got home from Vietnam.  Id.  The Veteran is competent to report observable symptoms, such as pain and numbness in his extremities.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Veteran is competent to testify regarding continuous pain since service).    

However, the Board concludes that his testimony on symptoms of numbness and tingling since Vietnam are not credible as this statement conflicts with other reports made by the Veteran and the medical evidence of record.  Specifically, during the Veteran's military and reserve service, he was provided with periodic examinations where the Veteran denied having at the time or in the past neuritis.  See Report of Medical History Forms dated in July 1965, July 1975, February 1979, May 1980, November 1984 and September 1991.  Furthermore, the periodic medical examinations conducted while the Veteran was in military service or the reserves show that the Veteran's lower and upper extremities were clinically evaluated as normal.  See Report of Medical Examinations dated in July 1965, July 1975, February 1979, May 1980, November 1984 and September 1991.  Thus, the Board finds that the Veteran's statements of having numbness and tingling in his extremities since Vietnam are not credible.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for sciatica or any other nerve disorder, claimed as peripheral neuropathy.  Accordingly, entitlement to service connection for a nerve disorder, claimed as peripheral neuropathy is denied.  

Skin Disorder

The Veteran contends that he has chloracne due to Agent Orange exposure during military service.   In assessing the Veteran's claim, the Board must determine whether the Veteran has the claimed disorder.  The Veteran's post service treatment records do not reveal a diagnosis of chloracne; however, there is evidence that the Veteran sought treatment for skin problems after military service.  A May 2007 VA treatment record reveals that the Veteran was diagnosed with tinea pedis and a December 2007 VA treatment record shows a diagnosis of actinic keratosis.  Furthermore, a September 2009 VA treatment record shows that the Veteran sought treatment for painful small blisters on his hands and a rash that has become more painful and the Veteran was diagnosed with dermatitis.  

The Board notes that the Veteran asserts that he has chloracne.  See DRO Hearing at 9.  Lay persons can provide an eyewitness account of the veteran's visible symptoms, such as, in this case, problems with his skin.  See Caldwell, 1 Vet. App. at 469.  However, he is not competent to report that he has the specific diagnosis of chloracne, because that assessment does not involve a simple diagnosis and is not in realm of knowledge of a lay person.  Therefore, the Veteran's statements that he has chloracne have no probative value because lay persons are not competent to offer medical opinions as to specific diagnoses that require special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. at 494-95.  

Regarding the Veteran's claim that his skin disorder is a result of Agent Orange exposure, the evidence must show the following to establish presumptive service connection for a disease associated with exposure to certain herbicide agents: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specific time period prescribed in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

As determined in the previous section, there is sufficient evidence of service in the Republic of Vietnam during the applicable presumptive period, therefore exposure to an herbicide agent is conceded.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).   However, the only skin disorder that has been associated with herbicide exposure for purposes of the presumption is chloracne or other acneform disease consistent with chloracne.  38 C.F.R. § 3.309(e).  The diagnosed skin disorders of actinic keratosis, tinea pedis and dermatitis are not among the statutorily enumerated diseases for which presumptive service connection is available for Veterans exposed to herbicide agents during active service.

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee, 34 F.3d at 1043-44.  The Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicides, but must also determine whether his disability is otherwise the result of active service.  Thus, the fact that the Veteran may not meet the requirements of a presumptive regulation does not preclude him from establishing, in the alternative, service connection by way of proof of actual direct causation.

The Board observes that the Veteran's service treatment records show that the Veteran complained of a rash on his face and chest in June 1964.  The physician noted that there was a small papule rash on the face and chest and he diagnosed the Veteran with mild heat rash.  There is nothing else in the service treatment records that show the Veteran complained of or received treatment for a skin disorder.  In addition, the service treatment records do not show that the Veteran was treated for or received a diagnosis of actinic keratosis, dermatitis or tinea pedis.  The first evidence after military service of any complaints of or treatment for a skin disorder was in 2003 approximately 16 years after discharge from military service.  This gap between discharge from active service and the medical documentation of a skin disorder is evidence against a claim of service connection.  See Maxson, 230 F.3d at 1333.

The Board observes that the Veteran was not provided with a VA examination and opinion with respect to his service connection claim for chloracne and the record does not contain any medical opinion linking the Veteran's current skin disorders to his active military service.  Nonetheless, the Veteran may also establish the third Hickson element by demonstrating continuity of symptomatology.

The Board notes that the Veteran testified during an RO hearing that he started having problems with his skin while he was in Vietnam and he continues to have problems since he has been discharged from military service.  DRO Hearing at 2-3.  The Veteran is competent to report observable symptoms, such as problems with his skin.  See McCartt v. West, 12 Vet. App. 164, 167 (1999).

Nonetheless, the Board concludes that his testimony on symptoms of skin problems since Vietnam are not credible as this statement conflicts with other reports made by the Veteran and the medical evidence of record.  Specifically, during the Veteran's military and reserve service, he was provided with periodic examinations where the Veteran denied having at the time or in the past skin diseases.  See Report of Medical History Forms dated in September 1966, July 1975, February 1979, May 1980, November 1984, May 1987 and September 1991.  Furthermore, the periodic medical examinations conducted while the Veteran was in military service or the reserves show that the Veteran's skin was clinically evaluated as normal.  See Report of Medical Examinations dated in July 1965, July 1975, February 1979, May 1980, November 1984, May 1986 and September 1991.  Furthermore, the first evidence of a skin problem post service was in 2003.  Thus, the Board finds that the Veteran's statements of having problems with skin during military service with a continuity of symptoms thereafter are not credible.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a skin disorder, claimed as chloracne.  Accordingly, entitlement to service connection for a skin disorder is denied.  

III.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2010).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2010).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-connected disability, provided that she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2010).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of non-service connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.   

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The Board notes that the Veteran is service-connected for PTSD, rated as 70 percent disabling.  As the Veteran's PTSD is rated as 70 percent disabling, the schedular criteria for consideration of a total rating under the provisions of 38 C.F.R. § 4.16(a) are met.  Nonetheless, the Board must also determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.    

In order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a), a veteran is not required to submit proof that he is 100 percent unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  Instead, the regulations contemplate more flexibility in the employability determination.  Id.  

Based on the evidence of record, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  In this regard, the claims file contains a March 2006 letter from the Veteran's VA psychologist asserting that the Veteran has an overall extremely high symptom severity level of PTSD.  The psychologist noted that the Veteran has severe attention, concentration and short-term memory problem related to his PTSD and they have become so severe that the Veteran is completely unable to work.  The psychologist was clear that the Veteran is completely unable to function in any work environment.  He asserted that the Veteran's restrictions and limitations include all work activities.  The Board notes that there is evidence of record that suggests some of his memory and cognitive problems are related to a previous cerebrovascular accident; however, the May 2006 letter from the VA psychologist is clear that his attention, concentration and memory problems are related to his PTSD and these symptoms are so severe that he is unable to perform any and all job-related tasks.  

Based on the foregoing, the evidence of record suggests the Veteran would have difficulty with any occupation due to his severe PTSD.  Therefore, the Board concludes the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted.     


ORDER

1.  Entitlement to service connection for peripheral neuropathy is denied

2.  Entitlement to service connection for a skin disorder is denied.

3.  Entitlement to a TDIU is granted.



REMAND

After a review of the record, the Board concludes that further procedural actions are necessary prior to adjudicating the remaining issues on appeal.  

A February 2005 rating decision denied the Veteran's service connection claims for hearing loss and colon cancer.  The Veteran submitted a notice of disagreement in May 2005 asserting that his "disagreement is specifically in regards to the denial of service connection for hearing loss, colon problems and PTSD."  Therefore, the Board finds that the Veteran has filed a timely notice of disagreement.   In September 2005, the RO granted the Veteran's service connection claim for PTSD.  It does not appear that the RO has provided the Veteran with a statement of the case with respect to the issues of service connection for hearing loss and colon problems or that the matters have otherwise been resolved.  The United States Court of Appeals for Veterans Claims (Court) has now made it clear that the proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2010).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the claims of entitlement to service connection for hearing loss and a colon disorder.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of any issue to the Board. See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2010).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


